           Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 1 of 19



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION                                                      ENTERED
                                                                                                              12/23/2019
                                                             §
In re:                                                       § Chapter 11
                                                             §
EPIC COMPANIES, LLC,                                         § Case No. 19-34752 (DRJ)
                                                             §
                    Debtors.1                                § (Jointly Administered)
                                                             §

                  ORDER (I) APPROVING BID PROCEDURES,
            INCLUDING A BREAKUP FEE AND (II) AUTHORIZING AND
      SCHEDULING AN AUCTION FOR THE SALE OF CERTAIN REAL PROPERTY
                           [Related to Docket No. 478]

           The above-referenced debtors and debtors-in-possession (collectively, the “Debtors”) filed

their Emergency Motion to (I) Approve Bid Procedures, Including a Breakup Fee, (II) Authorize

and Schedule an Auction for the Sale of Certain Real Property, and (III) Approve the Sale of

Certain Real Property Free and Clear of All Liens, Claims, Encumbrances, and Interests (the

“Motion”).2 This Order addresses only the request in the Motion for entry of an order approving

an auction and bid procedures, including a breakup fee, authorizing and scheduling an auction for

the sale of the Debtor’s assets, and granting related relief (the “Relief Requested”). The Court has

jurisdiction over the Motion and the Relief Requested in the Motion pursuant to 28 U.S.C. § 1334

and venue is proper in this District pursuant to 11 U.S.C. § 1408. The Motion is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter a final order on the Motion. The Relief

Requested by the Motion related to bid procedures, bid protections, an auction, and related relief



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
Technologies, LLC (5844), Epic Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
headquarters is: 23603 W. Fernhurst Drive, Katy, Texas 77494.
2
    The Motion defines all capitalized terms not otherwise defined in this Order.



10363013v2
        Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 2 of 19



is in the best interests of the Debtors, their estates, creditors, stakeholders, and other parties in

interest and the Debtors gave sufficient and proper notice of the Motion and related hearings. Upon

consideration of the Motion and after hearing and considering all evidence in support of the Motion

during proceedings before this Court, the Court finds that good cause exists to grant the Relief

Requested.

        1.      Pursuant to Bankruptcy Rule 7052, made applicable by Bankruptcy Rule 9014, the

Court makes the following FINDINGS OF FACT AND CONCLUSIONS OF LAW:

             a. With respect to the Relief Requested, notice of the Motion and the hearing was

                sufficient under the circumstances of this case and complied with all applicable

                requirements of the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local

                Rules, and the Procedures for Complex Chapter 11 Cases in the Southern District

                of Texas. Accordingly, no further notice of the Motion and any related hearings or

                this Order is necessary or required with respect to the Relief Requested.

             b. The Bid Procedures were proposed by the Debtors in good faith with the goal of

                maximizing the value of their assets for the benefit of all creditors of their estates.

             c. The Debtors have demonstrated a compelling and sound business justification both

                in the Motion and on the record at the hearing for the Court to grant the Relief

                Requested in the Motion related to the entry of an order approving the Bid

                Procedures, which justification is incorporated by reference herein.

             d. Entry of this Order is a necessary and appropriate inducement to ensure the Stalking

                Horse Bidder will continue (1) with its initial offer which serves as a “floor” for

                bidding at the Auction and (2) to pursue the Purchase Agreement and consummate

                the transaction contemplated thereby.




10363013v2                                         2
        Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 3 of 19



             e. All objections, if any, to the Motion that relate to the entry of an order approving

                the Bid Procedures that have not been withdrawn, waived, or settled as announced

                to the Court at the hearing on the Bid Procedures or by stipulation filed with the

                Court are overruled except as otherwise set forth herein.

        IT IS THEREFORE ORDERED THAT:

        1.      The Bid Procedures, in the form attached to this Order as Exhibit 1, are hereby

approved and shall be used in connection with the proposed sale of the Real Property. The form

of Purchase Agreement, attached to this Order as Exhibit 2, is hereby approved, for the purpose

of establishing the stalking horse bid for the Real Property, and the Debtors are authorized to enter

into the Purchase Agreement. The form of the Auction Notice, attached to this Order as Exhibit

3, is hereby approved.

        2.      The Debtor’s granting of the Breakup Fee pursuant to this Order and the Purchase

Agreement: (a) is of substantial benefit to the Debtors’ estates and creditors and all parties in

interest herein, (b) is fair, reasonable, and appropriate, including in light of the size and nature of

the proposed transactions, (c) has been negotiated by the parties and their respective advisors at

arm’s-length and in good faith, and (d) is a material inducement for, and a condition necessary to

ensure that, the Stalking Horse Bidder continues to pursue the purchase of the Real Property.

        3.      No party submitting an offer or a competing Qualified Bid to purchase the Real

Property shall be entitled to any expense reimbursement, break-up, termination, or similar fee or

payment.

        4.      Objections (if any) to approval of a sale to the party submitting the Highest and

Best Bid or to approval of a proposed sale of the Real Property, shall be in writing, shall set forth




10363013v2                                        3
        Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 4 of 19



the name of the objecting party, the basis for the objection and the specific grounds therefor, and

shall be filed with the Court on or before 5:00 p.m. Central Time on January 6, 2020.

        5.     Any objection not filed and served in accordance with the preceding

paragraph shall be deemed waived and shall be forever barred.

        6.     The failure of any party to file and serve an objection to the sale as ordered and

directed herein shall be deemed the consent of such party to the granting of the Motion and the

sale and transfer of the Real Property.

        7.     The Breakup Fee is hereby approved, authorized, and binding upon the Debtors and

their estates. The Debtors’ obligation to pay the Breakup Fee shall survive termination of the

Purchase Agreement and shall be payable as provided in the Bid Procedures. The Debtors are

authorized and directed to pay the Breakup Fee to the Stalking Horse Bidder in accordance with

the terms of and upon satisfaction of the conditions set forth in the Bid Procedures without further

order of the Bankruptcy Court. For the avoidance of doubt, the Stalking Horse Bidder is not entitled

to payment of the Breakup Fee unless and until (i) the Debtors accept as the Highest and Best Bid

a Qualified Bid of a Qualified Bidder other than the Stalking Horse Bidder for all of the Real

Property; (ii) the Court enters a Final Order approving the sale to such other Qualified Bidder; and

(iii) the sale closes and payment is received.

        8.     The Bid Procedures and the Breakup Fee are fair and reasonable, are reasonably

calculated to produce the best and highest offers for the Real Property, and will confer actual

benefits upon the Debtors’ estates. The Bid Procedures and the Breakup Fee represent an exercise

of the Debtors’ sound business judgment and will facilitate an orderly sale process.

        9.     The Debtors are hereby authorized to execute any additional or supplemental

document incident to the relief granted pursuant to this Order.




10363013v2                                       4
        Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 5 of 19



        10.   Notwithstanding Bankruptcy Rules 6004, or otherwise, this Order shall be effective

and enforceable immediately upon entry and its provisions shall be self-executing. To the extent

applicable, the stay described in Bankruptcy Rule 6004(h) is hereby waived.

        11.   The terms of this Order shall control to the extent of any conflict with the Motion.


Dated: _______________, 2019
  Signed:  December
       Houston, Texas 20, 2019.
                                             ____________________________________
                                     _____________________________________________
                                             DAVID R. JONES
                                     THE HONORABLE      DAVID R. JONES
                                             UNITED STATES BANKRUPTCY JUDGE
                                     CHIEF UNITED STATES BANKRUPTCY JUDGE




10363013v2                                     5
        Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 6 of 19



                                   EXHIBIT 1

                               BID PROCEDURES




10363013v2                              6
         Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 7 of 19



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
EPIC COMPANIES, LLC,                                     § Case No. 19-34752 (DRJ)
                                                         §
                 Debtors.1                               § (Jointly Administered)
                                                         §

              BID PROCEDURES FOR THE SALE OF THE DEBTORS’ ASSETS

        On December ___, 2019, the United States Bankruptcy Court for the Southern District of
Texas (the “Court”) entered the Order (I) Approving Bid Procedures, Including a Breakup Fee
and (II) Authorizing and Scheduling an Auction for the Sale of Certain Real Property [Docket No.
___]] (the “Bid Procedures Order”),2 which approved the Bid Procedures set forth herein.
Accordingly, these Bid Procedures set forth the process by which the Debtors are authorized to
conduct an auction (the “Auction”) for the sale (the “Sale”) of certain of the Debtors’ real property,
as further described below.

       1.        Assets to be Sold. The Debtors seek to sell the following real property (the “Real
Property”):

                          (1)      168 Menard Road, Houma, Louisiana 70363;

                          (2)      306 Menard Road, Houma, Louisiana 70363;

                          (3)      403 Menard Road, Houma, Louisiana 70363; and

                          (4)      600 Thompson Road, Houma, Louisiana 70363.

         2.      Free and Clear of Any and All Claims and Interests. All of the Debtors’ right,
title, and interest in and to the Real Property subject thereto shall be sold free and clear of all liens,
claims and interests (collectively, the “Encumbrances”) to the maximum extent permitted by
Section 363 of the Bankruptcy Code.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
Technologies, LLC (5844), Epic Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
headquarters is: 23603 W. Fernhurst Drive, Katy, Texas 77494.
2
 All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bid
Procedures Order or the Purchase Agreement, as applicable.



10363009v7
        Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 8 of 19



       3.     Bid Deadline. On or before 5:00 p.m. Central Time on January 6, 2020 (the “Bid
Deadline”), Qualified Bids must be delivered to (the “Notice Parties”):

                         (1)      The Debtors’ CRO, Attn: Jeffrey Varsalone, G2 Capital Advisors,
                                  535 Boylston St., 11th Floor, Boston, MA 02116,
                                  jvarsalone@g2cap.com;

                         (2)      The Debtors’ counsel, Attn: John F. Higgins, Porter Hedges LLP,
                                  1000 Main Street, 36th Floor, Houston, Texas 77002,
                                  jhiggins@porterhedges.com;

                         (3)      The Stalking Horse Bidder’s counsel, Attn: George Nalley, Nalley
                                  and Dew, APLC, 2450 Severn Avenue, Suite 100, Metairie, LA
                                  70001, george@gnalley.com; and

                         (4)      The Committee’s3 counsel, Jay H. Ong, Munsch Hardt Kopf & Harr,
                                  P.C., 303 Colorado Street, Suite 2600, Austin, TX 78701,
                                  jong@munsch.com; and Christopher D. Johnson and John
                                  Cornwell, Munsch Hardt Kopf & Harr, P.C., 700 Milam Street,
                                  Suite 2700, Houston, TX 77002, cjohnson@munsch.com,
                                  jcornwell@munsch.com.

        4.       Qualified Bidders and Bid Requirements. Only Qualified Bidders may
participate in the bidding process. Except as otherwise set forth in these Bid Procedures, to become
a Qualified Bidder, by the Bid Deadline, a potential bidder must (i) deposit with the Debtors, in
cash, 10% of the bidder’s proposed purchase price on the applicable assets that are the subject of
the bidder’s bid (each, “Alternative Bidder’s Deposit”), which deposit shall be refundable as
described below; (ii) submit to the Debtors an unqualified and binding bid in the amount of
$1,200,000.00, and (iii) submit an executed written agreement that is substantially identical to the
form of the Purchase Agreement and includes a commitment to serve as the Backup Bidder (as
defined below) with a redline showing any changes from such Purchase Agreement (each, a
“Qualified Bid”). Regardless of whether a potential bidder ultimately becomes an Approved
Bidder or submits a Qualified Bid, the Debtors must promptly provide to the Committee the
following information: (a) the name and contact information for every party that submits a bid;
and (b) the details of their proposed bids.

       5.       Due Diligence from Bidders. Each Approved Bidder/Qualified Bidder shall
comply with all reasonable requests for additional information and due diligence access requested
by the Debtors or their advisors regarding the ability of the Approved Bidder/Qualified Bidder to
consummate the applicable Sale. Failure by an Approved Bidder/Qualified Bidder to comply with
such reasonable requests for additional information and due diligence access may be a basis for
the Debtors to determine, with the consent of the Stalking Horse Bidder and the Committee, that
such bidder is no longer an Approved Bidder/Qualified Bidder or that a bid made by such Qualified
Bidder is not a Qualified Bid.


3
 The “Committee” refers to the Official Committee of Unsecured Creditors appointed by the United States Trustee
on or about September 6, 2019.
                                                       2

10363009v7
       Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 9 of 19



       The Debtors and each of their respective advisors and representatives shall be obligated to
maintain in confidence any confidential information in accordance with any applicable
Confidentiality Agreement, except as otherwise set forth in these Bid Procedures. Each recipient
of confidential information agrees to use, and to instruct its advisors and representatives to use,
such confidential information only in connection with the evaluation of Bids during the bidding
process or otherwise in connection with these Chapter 11 Cases or in accordance with the terms of
any applicable Confidentiality Agreement.

        Notwithstanding the foregoing and the provisions contained in any applicable
Confidentiality Agreement, the Debtors and their advisors may disclose confidential information:
(i) with the prior written consent of such bidder; (ii) to the applicable bidder; and (iii) as otherwise
required or allowed by any applicable confidentiality agreement with respect to a particular bidder
or other agreement, law, court or other governmental order, or regulation, including, as
appropriate, to regulatory agencies.

        6.     Communications with Qualified Bidders. Notwithstanding anything to the
contrary in these Bid Procedures, all direct communications between and amongst Approved
Bidders or Qualified Bidders shall involve the Debtors and the their advisors. No Approved Bidder
shall communicate with any other potential bidder or Approved Bidder absent (i) prior written
consent from the Debtors and (ii) advance notice to the Committee.

         7.      Notice of Qualified Bidders. Promptly following the bid deadline, the Debtors
shall file a notice with the Court identifying all Qualified Bidders. The Debtors shall serve a copy
of the notice and the corresponding bids on all Qualified Bidders by (a) facsimile or electronic
mail or (b) overnight delivery.

        8.     Stalking Horse Bidder. The Purchase Agreement shall be deemed a Qualified Bid.
The Stalking Horse Bidder is and shall be deemed to be a Qualified Bidder. If no other Qualified
Bids are received, the Stalking Horse Bidder shall be deemed the Highest and Best Bid (as defined
below) for the Assets, and the Debtors shall seek approval of a sale to the Stalking Horse Bidder
on the terms of the Purchase Agreement at the Sale Hearing.

         9.      Breakup Fee. The Debtors shall be authorized and obligated to pay a Breakup Fee
(as defined below) to the Stalking Horse Bidder if (i) the Debtors accept as the Highest and Best
Bid a Qualified Bid of a Qualified Bidder other than the Stalking Horse Bidder for all of the Real
Property; (ii) the Court enters a Final Order approving the sale to such other Qualified Bidder; and
(iii) the sale closes and payment is received. The breakup fee shall be in the amount $25,000 (the
“Breakup Fee”).

        10.     Auction. If one or more timely Qualified Bids are received by the Bid Deadline, an
auction for the Real Property will be conducted on January 7, 2020, starting at 10:00 a.m. Central
Time at the offices of Porter Hedges LLP, 1000 Main Street, 36th Floor, Houston, Texas 77002.
Only Qualified Bidders may participate in the Auction; provided, however, that the Committee
and its advisors may be present and may participate in any manner other than by bidding on the
Real Property. All Qualified Bidders, or their authorized representatives with authority to bind the
Qualified Bidder, must be physically present at the Auction. Modern American Recycling Service,
Inc. (“MARS”), has made a binding offer of $1,200,000 and the Stalking Horse Bidder has made

                                                   3

10363009v7
       Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 10 of 19



a binding offer of $1,220,000. MARS shall be afforded the opportunity to bid first at the Auction
in excess of its binding offer of $1,200,000. The Stalking Horse Bidder shall then bid second, to
be followed by each subsequent Qualified Bidder in the order in which they are designated as
Qualified Bidders. Each bid shall be in an incremental amount of not less than $25,000.00, and the
Stalking Horse Bidder shall not be allowed to credit bid the Breakup Fee. At the Debtors’
discretion, in consultation with the Committee, the Debtors can change or alter any subsequent
overbid amount, and allow or disallow Qualified Bidders to pass in any given round and otherwise
conduct the Auction in a way that they believe will maximize value. All bidding for the Real
Property will be concluded at the Auction and there will be no further bidding at the Sale Hearing.

        11.    Selection of the Highest and Best Bid. At the conclusion of the Auction, in
consultation with the Committee, the Debtors will announce the highest and/or best Qualified Bid
submitted by a Qualified Bidder (the “Successful Bidder”) and the next highest and/or best
Qualified Bid (the “Back-Up Bid”) submitted by a Qualified Bidder (the “Backup Bidder”) for the
Real Property, provided that the potential payment of the Breakup Fee to the Stalking Horse Bidder
shall not be considered in evaluating whether a Qualified Bidder’s Qualified Bid is higher and
better when designating the Successful Bidder and the Backup Bidder. The Debtors will seek
approval of the Highest and Best Bid(s) at the Sale Hearing. If for any reason, the Qualified Bidder
submitting the Highest and Best Bid fails to timely consummate the purchase of the Real Property,
the Debtors may seek to consummate a sale based on the Back-Up Bid without further approval
by the Court. A Back-Up Bid and the obligation of the party submitting such bid to consummate
the purchase of the Real Property shall remain open and in full force, including with respect to the
Alternative Bidder’s Deposit, until the close of a sale of the Real Property to the party making the
Highest and Best Bid or the party making the Back-Up Bid.

        12.    Sale Hearing. A hearing to approve a sale based on the Highest and Best Bid shall
take place on January 8, 2020, at 1:30 p.m. in Courtroom 400, on the fourth floor of the United
States Courthouse, 515 Rusk Street, Houston, Texas 77002.

       13.    Deadline to Object to Sale. All objections to the proposed sale must be filed by
January 6, 2020 on or before 5:00 p.m. CT.

       14.      Return of Deposits. Within three (3) business days after the conclusion of the
Auction, the Debtors shall return by check or wire the full amount of each Alternative Bidder’s
Deposit submitted by a party that is not selected as submitting either the Highest and Best Bid or
the Back-Up Bid for the Assets. If the sale of the Real Property is consummated with the party
submitting the Highest and Best Bid, the Alternative Bidder’s Deposit of the party that is declared
the Back-Up Bid shall be returned by check or wire transfer within three business days after the
closing of the sale to the party submitting the Highest and Best Bid.

        15.    Notice of Bid Procedures, Auction, and Sale Hearing. On the next business day
following the entry of the Bid Procedures Order, the Debtors will serve by first-class mail a copy
of the Order and a notice containing the date of the Bid Deadline, Auction, the Sale Hearing, and
the deadline to file objections to the sale to: (a) the U.S. Trustee; (b) counsel to the Committee;
(c) counsel for White Oak Global Advisors, LLC; (d) counsel to Acqua Liana Capital Partners,
LLC; (e) the United States Attorney’s Office for the Southern District of Texas; (f) the Internal
Revenue Service; (g) counsel to Hope; (h) counsel to MARS; (i) counsel to Garber Bros. Inc.;
                                                 4

10363009v7
       Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 11 of 19



(j) any party that has requested notice pursuant to Bankruptcy Rule 2002 as of the time of service;
(k) counsel for the Stalking Horse Bidder; and (l) any party required to be served under Bankruptcy
Local Rule 9013-1(d); and (m) all known affected federal, state, and local regulatory, and taxing
authorities. Such notice shall be sufficient and proper notice of the sale with respect to known
interested parties.

Dated: Houston, Texas
       December 19, 2019.
                                                     PORTER HEDGES LLP

                                             By:      /s/ John F. Higgins
                                                     John F. Higgins (TX 09597500)
                                                     Eric M. English (TX 24062714)
                                                     M. Shane Johnson (TX 24083263)
                                                     Genevieve M. Graham (TX 24085340)
                                                     1000 Main Street, 36th Floor
                                                     Houston, Texas 77002
                                                     Telephone: (713) 226-6000
                                                     Fax: (713) 226-6248

                                                     COUNSEL FOR DEBTORS
                                                     AND DEBTORS IN POSSESSION




                                                5

10363009v7
       Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 12 of 19



                                   EXHIBIT 2

                           PURCHASE AGREEMENT




10363013v2                             7
Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 13 of 19
Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 14 of 19
Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 15 of 19
Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 16 of 19




                                                        12/13/19




                                                Type text here
       Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 17 of 19



                                   EXHIBIT 3

                               AUCTION NOTICE




10363013v2                             8
         Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 18 of 19



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         §
In re:                                                   § Chapter 11
                                                         §
EPIC COMPANIES, LLC,                                     § Case No. 19-34752 (DRJ)
                                                         §
                 Debtors.1                               § (Jointly Administered)
                                                         §

         NOTICE OF AUCTION FOR THE SALE OF DEBTORS’ REAL PROPERTY

        PLEASE TAKE NOTICE that on December __, 2019, the United States Bankruptcy Court
for the Southern District of Texas (the “Court”) entered the Order (I) Approving Bid Procedures,
Including a Breakup Fee and (II) Authorizing and Scheduling an Auction for the Sale of Certain
Real Property [Docket No. [___]] (the “Bid Procedures Order”)2 authorizing the above-captioned
debtors and debtors in possession (collectively, the “Debtors”) to conduct an auction (the
“Auction”) to select the party to purchase the Debtors’ assets. The Auction will be governed by
the bid procedures approved pursuant to the Bid Procedures Order (attached to the Bid Procedures
Order as Exhibit 1, the “Bid Procedures”).

    Copies of the Bid Procedures Order, the Bid Procedures, or other documents related thereto
    are available upon request to Epiq by calling (855) 958-0575 (United States and Canada) and
    (503) 597-5530 (International) or visiting the Debtors’ restructuring website at
    https://dm.epiq11.com/case/Epic.

       PLEASE TAKE FURTHER NOTICE that the Bid Deadline is January 6, 2020, at 5:00
p.m. (Prevailing Central Time), and that any person or entity who wishes to participate in the
Auction must comply with the participation requirements, bid requirements, and other
requirements set forth in the Bid Procedures.

       PLEASE TAKE FURTHER NOTICE that the Debtors intend to conduct the Auction, at
which they will consider any Qualified Bid submitted to the Debtors and their professionals, by
and pursuant to the Bid Procedures as set forth in the Bid Procedures Order, on January 7, 2020,
at 10:00 a.m. (Prevailing Central Time) at the offices of Porter Hedges LLP, 1000 Main Street,
36th Floor, Houston, Texas 77002.


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
Technologies, LLC (5844), Epic Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
headquarters is: 23603 W. Fernhurst Drive, Katy, Texas 77494.
2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bid
Procedures Order or the Bid Procedures, as applicable.

                                                         1
10363732v1
       Case 19-34752 Document 494 Filed in TXSB on 12/23/19 Page 19 of 19



       PLEASE TAKE FURTHER NOTICE that a hearing to approve a sale based on the
Highest and Best Bed shall take place on January 8, 2020, at 1:30 p.m. (Prevailing Central
Time) in Courtroom 400, 4th Floor, United States Courthouse, 515 Rusk Street, Houston,
Texas 77002.

Dated: Houston, Texas
       December 13, 2019.
                                                PORTER HEDGES LLP

                                         By:     /s/ John F. Higgins
                                                John F. Higgins (TX 09597500)
                                                Eric M. English (TX 24062714)
                                                M. Shane Johnson (TX 24083263)
                                                Genevieve M. Graham (TX 24085340)
                                                1000 Main Street, 36th Floor
                                                Houston, Texas 77002
                                                Telephone: (713) 226-6000
                                                Fax: (713) 226-6248

                                                COUNSEL FOR DEBTORS
                                                AND DEBTORS IN POSSESSION




                                            2
10363732v1
